ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing. We can not agree with him when he urges that a ten year sentence for felony theft is cruel and excessive punishment. The legislative branch of our government has seen fit to affix to the crime of theft of property of the value of fifty dollars or more, a punishment by confinement in the penitentiary for not less than two nor more than ten years. If they had made the maximum twenty years, it would have been within their exclusive domain, — not ours.
The indictment followed precedents in alleging the commission of prior similar offenses by the accused, the object being to prosecute him as an habitual criminal.
The evidence that the alleged stolen automobile was of value much in excess of fifty dollars when stolen, is undisputed.
This court has no power to give to one who has appealed to us from a felony conviction, — or for that matter from any conviction, — any credit on his punishment as fixed by the jury, for whatever time may have elapsed between the date of his appeal and the date of the final judgment at our hands.
Appellant’s motion for rehearing is overruled.

Overruled.